DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/11/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claim 8 recites “the first rod and the second rod are telescoping rods and the first plurality of rod sections and the second plurality of rod sections are configured to collapse into one another.” Therefore, the telescoping rods, where the first plurality of rod sections and the second plurality of rod sections are configured to collapse into one another must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 20 each recite “the second rod being substantially parallel to […] the first rod”. The recitation is indefinite for two reasons. First, the term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining 

Claim 5 recites “the wellbore tool is configured to be installed into the wellbore casing by human intervention.”  While intended use limitations in apparatus claims are not indefinite per se, in this case, the examiner has determined the limitation to be indefinite because the manner in which the claim is intended to be limited is impossible to determine. It is not clear what is specifically required by a configuration for installation by human intervention. The claim in reciting “installed […] by human intervention”, when construed under the broadest reasonable interpretation, encompasses the use of intermediate mechanical tools by an operator to deploy the wellbore tool. If applicant intends the limitation to convey a particular size, dimension, or weight for the tool, it is not clearly recited. 


Allowable Subject Matter
Claims 1-9 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  Anderson (US 20090283254 A1) is the best available reference. Anderson teaches a wellbore tool  inserted into a cased hydrocarbon well (Fig 1, tool 10, in cased well 16) with a first and second rod (Fig 1, rods to the left and right), a sealing element at a downhole end of both rods (Fig 1, sealing element 26). The sealing element is engaged against an inner wall of casing (Fig 1, seal 26 engaged against casing 16), with a radial slice (Fig 3, radial slice 44). While Anderson could be understood as teaching a stiffness member with an opening aligned with the radial slice (Fig 3, end ring 34 has radial openings which would be generally aligned with slits 44, see Para 0046, the openings are occupied by latches 50 which would necessarily be aligned with 44 as they are functionally related to plugs 36, 38, 40, and 40). However, the recited stiffness member is also structurally related to the recited first and second support members, which themselves have a functional relationship to the seal. Elements 50 are only discusses as being present to secure the plugs discussed above (Para 0046), however, the presents of plugs would suggest that the required first and second rods as construed would not be present (as the plugs would occupy the space that the rods would otherwise occupy). While Figure 10 also presents structures which may be construed as the recited first and second support elements, 60 and/or 58, this would still . 
The claim elements, discussed above, which are missing from Anderson are recited in both independent claims 1 and 20. Claims 2-9 depend from claim 1 and thus include the allowable subject matter discussed above. 

The examiner notes, as discussed in the interview summary, an interview was initiated with applicant’s representative in an attempt to resolve the outstanding 112(b) issues and remaining formalities. Applicant’s representative requested that the written action be mailed out. If applicant deems appropriate, applicant is invited to contact the examiner to find a resolution to the remaining issues. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676